Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's response of 02/28/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
With respect to the amendment to the claims the examiner notes that newly added claims 22-27 contain incorrect status identifiers that are technically not compliant with the rules for making amendments, 37 CFR 1.121.  Applicant is requested to make sure that any further responses include the proper status identifiers for the pending claims.  Applicant’s cooperation in this matter is appreciated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 22-27, are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3,5-8  of U.S. Patent No. 10,643,227. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim 1 is anticipated by patented claim 1 of the criteria (first and second) as opposed to the patented claims that recite first and second business lines.  The broader recitation to criteria is anticipated by the patented element of the business lines.  As the applicant has stated in the remarks, claim 1 has been amended to very substantially parallel the patented claim 1 of U.S. Patent No. 10,643,227.  The examiner finds that the pending claim 1 is anticipated by patented claim 1.  In the  remarks the applicant stated that they are filing a Terminal Disclaimer to overcome the double patenting rejection; however, no Terminal Disclaimer has been filed so the rejection has not been overcome.

Response to arguments
	The amendments to the claims have overcome the prior art rejection because the claims are now very similar in scope to the allowed claims in U.S. Patent No. 10,643,227 and are not taught or suggested by the cited prior art of record.  A reasons for allowance will be set forth if and when the application is allowed.  
	The 35 USC 101 rejection has been withdrawn due to the amendment to the claims.  The claims parallel the allowed claims of U.S. Patent No. 10,643,227, that is presumed to be valid.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/DENNIS W RUHL/Primary Examiner, Art Unit 3687